DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 11, 12, 14, 16, 17, 20, 24, 25 and 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0196225 A1, hereinafter Wang).

Regarding claims 1, 14 and 27, Wang discloses a method of wireless communication performed by a first node, a first node for wireless communication (Abstract, paragraph 858 and Fig. 32, “second node”), a non-transitory computer-readable medium storing one or more instructions for wireless communication (paragraph 860), comprising:
a memory (paragraph 860 and Fig. 32, a memory 3202);
one or more processors operatively coupled to the memory, the memory and the one or more processors (paragraph 860, “a processing unit or processor (e.g., including processing circuitry) 3201 … which computer executable instructions, when executed by the processor 1201, cause the second node 3200 to perform …”) configured to: 
transmitting, by the second node, an indication message indicating the relay node to the first node, wherein the indication message at least includes indication information indicating that the relay node A is a node supporting the relay function (IAB function)”, paragraph 328, “second node may be the above-mentioned relay node A, or may be one node (e.g., another relay node) accessed by the above-mentioned relay node A”);
receive, from the second node and in response to the first message, a second message (paragraph 447, “central unit of the base station transmits the response message 2-2-4 to the distributed unit of the base station”) providing a second indication of IAB capability (paragraph 448, “Indication information indicating whether the central unit of the base station supports or allows the access of the relay node (or the distributed unit of the relay node), for example, supporting or allowing the access of the relay node”) ; and 
establish an IAB capable connection with the second node based at least in part on the first message and the second message (paragraph 321, “establishing, by the relay node A, a connection with the anchor node”).

Regarding claim 29, Wang discloses an apparatus for wireless communication (Abstract, paragraph 858 and Fig. 32, “second node”), comprising: 
means for transmitting, to a node, a first message providing a first indication of integrated access and backhaul (IAB) capability (paragraph 326, “transmitting, by the second node, an indication message indicating the relay node to the first node, wherein the indication message at least includes indication information indicating that the relay node A is a node supporting the relay function (IAB function)”, paragraph 328, “second node may be the above-mentioned relay node A, or may be one node (e.g., another relay node) accessed by the above-mentioned relay node A”; paragraph 860, processor, i.e., processing means for transmitting capability indication); 
means for receiving, from the node and in response to the first message, a second message providing a second indication of IAB capability (paragraph 447, “central unit of the base station transmits the response message 2-2-4 to the distributed unit of the base station”) providing a second indication of IAB capability (paragraph 448, “Indication information indicating whether the central unit of the base station supports or allows the access of the relay node (or the distributed unit of the relay node), for example, supporting or allowing the access of the relay node”; paragraph 860, processor, i.e., processing means for receiving capability information); and 
means for establishing an IAB capable connection with the node based at least in part on the first message and the second message (paragraph 321, “establishing, by the relay node A, a connection with the anchor node”; paragraph 860, processor, i.e., processing means for establishing connection).

Regarding claims 3, 16, 28 and 30, Wang further discloses the first message or the second message further identifies one or more IAB capabilities (paragraph 326, “the indication message at least includes indication information indicating that the relay node A is a node supporting the relay function (IAB function), or indication information indicating that the relay node A is an IAB node”).



Regarding claims 7 and 20, Wang further discloses the first node is a distributed unit (paragraph 858, second node being a DU node; paragraphs 326-238, second node transmitting first message) and the second node is a control-plane central unit (paragraph 309, first node (correspond to claimed second node) being a central unit).

Regarding claims 11, 12, 24 and 25, Wang further discloses the first message or the second message is at least one of a message of an F1 startup and cells activation procedure, or a message of a transport network layer associations establishment procedure, wherein the first message or the second message is at least one of a message of an F1 setup procedure, a message of an F1 configuration update procedure, or a message of an F1 status indication procedure (paragraphs 323-324, establishment of F1 interface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Fujishiro et al. (US 2021/0219368 A1, hereinafter Fujishiro).

Regarding claims 6 and 19, Wang discloses the limitations of claims 1 and 14 as applied above. Wang does not expressly disclose the memory and the one or more processors are further configured to transmit an IAB configuration based at least in part on establishing the IAB capable connection.
In an analogous art, Fujishiro discloses when a first IAB node with a donor function for establishing a backhaul link connection with a second IAB node, the first IAB node received an IAB indication from the second IAB node may transmit IAB node configuration message to the .

Claims 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Huang et al. (US 2021/0126991 A1, hereinafter Huang).

Regarding claims 13 and 26, Wang discloses the limitations of claims 1 and 14 as applied above. Wang does not expressly disclose the first message or the second message is a message of an El setup procedure.
In an analogous art, Huang discloses configuration information between IAB nodes are transmitted through E1 messages (paragraphs 132, 137 and 139). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit the capability information of Wang via E1 message as an E1 setup procedure as suggested by Huang to improve relaying of control signaling for IAB architecture to guarantee communication of control signaling (see Huang, paragraph 3).

Allowable Subject Matter
Claims 2, 5, 8-10, 15, 18 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CN 109257212 A discloses IAB base station configuration information comprises identification ID of each IAB base station, supported frequency, PLMN and IAB donor indication information, wherein the donor indication information indicates whether the corresponding base station IAB is IAB the donor base station, and when the IAB base station access network successfully, the core network OAM server stores IAB in base station access network process reported in the identification ID, the frequency support of the PLMN and IAB donor indication information, and added to the IAB configuration information, the core network OAM server completes the IAB station configuration information update (paragraphs 13-14).

	Cui et al. (US 2021/0014782 A1) discloses an operation comprises evaluating system information by determining whether a wireless network cell is capable of operating as an integrated access and backhaul link, and in response to the determining indicating that the wireless network cell is capable of operating as the integrated access and backhaul link, camping 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL LAI/Primary Examiner, Art Unit 2645